               Case 2:20-cv-00401-RSM Document 59 Filed 12/04/20 Page 1 of 3


 1

 2

 3

 4

 5
                                                                  THE HONORABLE RICARDO S. MARTINEZ
 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
      UNITED STATES FIRE INSURANCE                            NO. 2:20−cv−00401−RSM
 9    COMPANY; ET AL.,
                                                              STIPULATED MOTION TO
10                          Plaintiffs/ Counterclaim          CONTINUE DATE FOR ESI
                            Defendants,                       DISCLOSURES
11
      v.                                                      NOTED ON MOTION CALENDAR:
12                                                            December 3, 2020
      ICICLE SEAFOODS, INC., ET ANO.,
13
                            Defendants/ Counterclaim
14                          Plaintiffs

15

16           Comes now the parties, through their counsel of record, and respectfully request that the
17   Court modify the date set for “ESI Disclosures” as specified in the Court’s Order on Discovery of
18   Electronically Stored Information issued November 6, 2020 (Dkt. No. 44).

19           The Court’s order specified in relevant part that “[w]ithin 30 days of entry of this Order,

20   or at a later time if agreed to by the parties, each party shall disclose” the items specified in Section

21   B of the Order (ESI custodians, non-custodial data sources, third-part data sources, and

     inaccessible data). The 30 day deadline will run this Sunday, December 6, 2020.
22
             The parties hereby stipulate that the deadline for disclosure of the items specified in Section
23
     B of the Order should be changed to Friday, December 11, 2020, and request that the Court issue
24
     a limited order to that effect.
25

26   STIPULATED MOTION TO CONTINUE                                              MULLIN, ALLEN & STEINER PLLC
     DATE FOR ESI DISCLOSURES                                                         101 Yesler Way, Suite 400
                                                                                         Seattle, WA 98104
     Page 1                                                                            Phone: (206) 957-7007
     2:20−cv−00401−RSM                                                                  Fax: (206) 957-7008
              Case 2:20-cv-00401-RSM Document 59 Filed 12/04/20 Page 2 of 3


 1          IT IS SO STIPULATED this 3rd day of December 2020.
 2
      BAUER, MOYNIHAN & JOHNSON, LLP                    MULLIN, ALLEN & STEINER PLLC
 3
      s/ Matthew C. Crane                               s/ Timothy E. Allen
 4
      Matthew C. Crane, WSBA #18003                     Daniel F. Mullin, WSBA #12768
 5    Robert D. Sykes, WSBA #49635                      Timothy E. Allen, WSBA #35337
      Attorneys for Plaintiffs/Counterclaim             Tracy A. Duany, WSBA #32287
 6    Defendants                                        Attorneys for Defendants/Counterclaim
                                                        Plaintiffs
 7

 8                                              ORDER

            THIS MATTER having come on regularly for hearing upon the stipulation of the parties
 9
     above contained, and the Court being fully advised in the premises, now, therefore, it is hereby
10
     ORDERED that the deadline for ESI Disclosures in the Court’s order entered November 6, 2020,
11
     Dkt. No. 44, is reset to Friday, December 11, 2020.
12
            DATED: December 4, 2020.
13

14

15

16
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
17

18

19
     Presented by:
20
     MULLIN, ALLEN & STEINER PLLC
21

22   s/ Timothy E. Allen
     Daniel F. Mullin, WSBA #12768
23   Timothy E. Allen, WSBA #35337
     Tracy A. Duany, WSBA #32287
24   Attorneys for Defendants/Counterclaim Plaintiffs
25

26   STIPULATED MOTION TO CONTINUE                                        MULLIN, ALLEN & STEINER PLLC
     DATE FOR ESI DISCLOSURES                                                  101 Yesler Way, Suite 400
                                                                                  Seattle, WA 98104
     Page 2                                                                     Phone: (206) 957-7007
     2:20−cv−00401−RSM                                                           Fax: (206) 957-7008
              Case 2:20-cv-00401-RSM Document 59 Filed 12/04/20 Page 3 of 3


 1
     Approved as to Form, Notice of Presentation Waived:
 2
     BAUER, MOYNIHAN & JOHNSON, LLP
 3
     s/ Matthew S. Crane
 4
     Matthew C. Crane, WSBA #18003
 5   Robert D. Sykes, WSBA #49635
     Attorneys for Plaintiffs/Counterclaim Defendants
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   STIPULATED MOTION TO CONTINUE                          MULLIN, ALLEN & STEINER PLLC
     DATE FOR ESI DISCLOSURES                                    101 Yesler Way, Suite 400
                                                                    Seattle, WA 98104
     Page 3                                                       Phone: (206) 957-7007
     2:20−cv−00401−RSM                                             Fax: (206) 957-7008
